t c memo united_states tax_court lee storey and william storey deceased petitioners v commissioner of internal revenue respondent docket no filed date gregory alan robinson and laurie a laws for petitioners chris j sheldon for respondent 1petitioners’ counsel notified the court that petitioner william storey had died after the petition was filed petitioners’ counsel failed to indicate whether an estate has or will be opened we changed the caption accordingly memorandum opinion kroupa judge this case is before the court on petitioners’ motion for an award of administrative and litigation costs under sec_7430 we are asked to decide whether petitioners are entitled to recover administrative and litigation costs we hold they are not background the underlying facts and analysis of this case are set out in detail in storey v commissioner tcmemo_2012_115 and are not generally restated here additional evidence relevant to petitioners’ motion is set forth in affidavits and attachments the parties filed as part of their motion papers we summarize the factual and procedural background briefly to rule on the motion petitioner lee storey3 produced and directed a documentary film film activity petitioners had reported on their tax returns losses from the film activity for through 2all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3for convenience we refer to lee storey as petitioner respondent audited petitioners’ tax returns for and questioning whether petitioner had engaged in the film activity for profit respondent’s appeals_office settled the unagreed audit by issuing a no-change letter in date respondent issued the no-change letter because the presumption in sec_183 did not apply as petitioner had been engaged in the film activity for only three years respondent later audited the returns for and years at issue again questioning whether petitioner had engaged in the film activity for profit respondent issued a 30-day_letter that proposed disallowing expenses from the film activity claimed as deductions and proposed a deficiency for the years at issue the 30-day_letter contained instructions for requesting an appeals_conference if petitioners did not agree with the proposed adjustments the 30-day_letter also informed petitioners that their rights including potential recovery_of legal costs depended on their fully participating in the administrative consideration of their case including consideration by respondent’s appeals_office petitioners did not request an appeals_conference respondent issued a deficiency_notice to petitioners for the years at issue determining that petitioner had not engaged in the film activity for profit and consequently disallowing deductions petitioners claimed in connection with the film activity petitioners timely filed a petition with this court again petitioners did not participate in nor request an appeals_conference before they filed the petition a trial was held and we issued the memorandum opinion in which we found in petitioners’ favor petitioners thereafter filed a motion for dollar_figure of administrative costs and dollar_figure of litigation costs respondent filed a response to the motion the parties later filed additional materials supplementing the motion and the response neither party requested an evidentiary hearing and we conclude that a hearing is unnecessary to resolve the motion see rule a discussion we now address whether petitioners are entitled to an award of administrative or litigation costs a taxpayer may be awarded administrative or litigation costs in an administrative or court_proceeding brought against the united_states in connection with a tax matter if certain requirements are met sec_7430 the taxpayer must establish that he or she is the prevailing_party ha sec_4all monetary amounts are rounded to the nearest dollar exhausted the available administrative remedies has not unreasonably protracted the administrative or court_proceeding and has claimed administrative or litigation costs that are reasonable sec_7430 and b the moving party bears the burden of proving that these requirements have been met rule e a taxpayer is generally the prevailing_party if the taxpayer substantially prevailed on either the amount in controversy or the most significant issue or set of issues and meets certain net_worth requirements see sec_7430 a taxpayer however will not be treated as a prevailing_party if the commissioner’s position in the proceeding was substantially justified sec_7430 the commissioner has the burden of establishing that his position was substantially justified see sec_7430 rule e we find that petitioners failed to meet the requirements for an award of litigation costs we generally so find because they failed to exhaust available administrative remedies we also find petitioners fail to meet the requirements for an award of administrative costs we generally so find because respondent’s position in the administrative_proceeding was substantially justified thus precluding prevailing_party status we now explain each of our findings 5this requirement applies only to litigation costs see sec_7430 a exhaustion of available administrative remedies we first consider whether petitioners exhausted their available administrative remedies a taxpayer must have exhausted the administrative remedies available within the internal_revenue_service before filing a tax_court petition to qualify for an award of litigation costs sec_7430 burke v commissioner tcmemo_1997_127 sec_301_7430-1 proced admin regs a taxpayer generally fails to exhaust his or her administrative remedies with respect to any_tax matter for which an appeals_conference is available unless one of the following two conditions is met see sec_301_7430-1 b g proced admin regs see also shaw v commissioner tcmemo_2005_106 burke v commissioner tcmemo_1997_127 the first condition is that the taxpayer must participate in an appeals_conference before filing a petition sec 6there are certain limited exceptions that apply to relieve taxpayers of the requirement that they pursue administrative remedies see sec_301_7430-1 and g examples and proced admin regs see also shaw v commissioner tcmemo_2005_106 none of those exceptions however applies here 7the appeals office’s mission is to resolve tax controversies without litigation internal_revenue_manual pt date the internal_revenue_service irs is seeking facts during the appeals phase to decide whether it should determine a deficiency and thereby force a taxpayer to incur litigation costs or pay the tax see eg shaw v commissioner tcmemo_2005_106 a b proced admin regs the second condition is that the taxpayer must before the issuance of a deficiency_notice request an appeals_conference and file a written protest if required for an appeals_conference id here respondent sent petitioners the 30-day_letter providing them the opportunity to request an appeals_conference to resolve the matter before the deficiency_notice was issued moreover the 30-day_letter informed petitioners that failing to participate in the appeals process could negatively impact their right to recover administrative and litigation costs petitioners chose nevertheless not to participate in or request an appeals_conference before they filed the petition and none of the exceptions applies to relieve petitioners of the requirement that they participate in or request an appeals_conference we hold based on all the facts and circumstances that petitioners failed to establish that 8it is unclear exactly why petitioners chose to forgo the appeals process petitioner’s affidavit reflects that she believed respondent was intransigent in his position with respect to the film activity her affidavit also reflects that she believed that if she did not wage a major counter-attack at the administrative level she would face a life sentence of irs audits it appears that petitioners elected to bypass appeals as part of their litigation strategy this does not relieve them of the requirement to exhaust all available administrative remedies before filing the petition if they wish to preserve their right to seek litigation costs see 117_tc_48 aff’d 55_fedappx_476 9th cir they exhausted their available administrative remedies and that they therefore are ineligible for an award of reasonable_litigation_costs b substantial justification we now consider whether respondent’s position in the administrative_proceeding was substantially justified we first identify respondent’s position for purposes of the administrative_proceeding the commissioner’s position for an administrative_proceeding is the position he takes as of the earlier of the date the taxpayer receives the decision notice of the appeals_office or the date of the deficiency_notice sec_7430 sec_301_7430-5 proced admin regs petitioners did not receive a decision notice from the appeals_office before the deficiency_notice was issued accordingly respondent’s position for the administrative_proceeding is that which was asserted in the deficiency_notice issued to petitioners the commissioner’s position is substantially justified if based on all the known facts and circumstances and relevant legal precedents the commissioner acted reasonably see 487_us_552 89_tc_79 aff’d 861_f2d_131 5th cir the relevant inquiry is whether the commissioner knew or should have known that his position was invalid when adopted given the facts available and any legal precedent related to the case 55_f3d_189 5th cir aff’g tcmemo_1994_182 108_tc_430 prouty v commissioner tcmemo_2002_175 a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion underwood u s pincite huffman v commissioner 978_f2d_1139 n 9th cir aff’g in part rev’g in part and remanding tcmemo_1991_144 the commissioner’s position may be incorrect yet nevertheless substantially justified if a reasonable person could think it correct underwood u s pincite n respondent’s position during the administrative_proceeding was that petitioner failed to engage in the film activity for profit this court considers whether an activity is engaged in for profit on a case-by-case basis taking into account the facts and circumstances involved see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir we structure our analysis of whether an activity is engaged in for profit around nine nonexclusive factors sec_1_183-2 income_tax regs these nine factors are fact intensive and generally focus on the facts at issue not the facts before or after the relevant years no one factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective controlling 544_f3d_900 8th cir aff’g tcmemo_2007_309 32_f3d_94 4th cir aff’g tcmemo_1993_396 golanty v commissioner t c pincite sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test with greater weight to be given to objective facts than to the taxpayer’s statement of intent see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 86_tc_360 72_tc_659 sec_1_183-2 and b income_tax regs petitioners contend that respondent’s administrative position was not reasonably based on the law and facts we disagree evaluating whether an activity was engaged in for profit is essentially factual in nature and requires a weighing of factors all of which may be reasonably interpreted differently see dishal v commissioner tcmemo_1999_110 see also brennan v commissioner tcmemo_1997_60 eldridge v commissioner tcmemo_1996_44 harrison v commissioner tcmemo_1995_295 leaphart v commissioner tcmemo_1993_502 aff’d without published opinion 31_f3d_1172 3d cir jasienski v commissioner tcmemo_1993_449 here we weighed all the facts and circumstances and considered each of the relevant factors we found that petitioner had shown that she engaged in the film activity for profit we recognized however that some factors indicated no profit_motive specifically we found that petitioner had a history of losses earned significant income from other sources and appeared to enjoy filmmaking we ultimately decided that these factors were outweighed by the facts some of which were first introduced or developed at trial demonstrating that petitioner did engage in the film activity for profit notwithstanding our conclusion regarding the merits respondent presented facts supporting his position that petitioner’s primary objective in conducting her film activity was not to make a profit and respondent’s arguments with respect to this highly fact-intensive issue were reasonable although we did not ultimately agree with respondent’s legal conclusion respondent has persuaded us that his position had a reasonable basis in fact and law we hold therefore that respondent’s administrative position regarding the for-profit issue was substantially justified and that petitioner is not entitled to an award of administrative costs under sec_7430 based on our holdings we find that petitioners failed to satisfy necessary requirements to recover litigation or administrative costs petitioners’ motion will therefore be denied we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered 9because of our holdings we need not address whether petitioners satisfied any of the remaining requirements of sec_7430
